DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Before addressing Applicant’s arguments regarding the obviousness rejection using the combination of Grega and Tanaka, in view of Applicant’s amendments to the claims, this ground of rejection is being vacated.  Additionally, various amendments to the claims has resulted in a change in the set of claims which are deemed to be anticipated by Tanaka.  Applicant should assume that any rejection grounds previously presented and not presented below has been overcome.   
Applicant's arguments filed 8 May 2022 have been fully considered but they are not persuasive. Applicant has argued:
With respect to  the scope of enablement rejection, the rejection grounds are improper because the Office failed to apply any of the Wands factors.
In response, the Office acknowledges this deficiency and is correcting the rejection grounds below to properly address the enablement rejection and an evaluation of the disclosure under the Wands factors.
With respect to  the scope of enablement rejection, that the relevant portions of the specification (paragraphs [0043]-[0049]) provide an explanation of how the invention works.
In response, the rejection grounds have been clarified below and this discussion in the rejection grounds addresses the cited portion of the specification.
With respect to the anticipation rejection over Tanaka (JP 2016-129672), the claimed controller provides a function not taught by Tanaka of “controlling the bonding state of moisture in the substance”.  
In response, it is well established in U.S. patent law, that apparatus claims cover the claimed structure, and that a claimed apparatus cannot be distinguished from the prior art by the manner of operating the apparatus.  See MPEP § 2114.II.  In the instant case, the claimed structure is a control apparatus comprising (a) at least one electrode capable of receiving a voltage that is either of an alternating current or direct current type which causes the electrode(s) to generate at least one of an electric field, a magnetic field, an electromagnetic field, an electromagnetic wave, a sonic wave, or an ultrasonic wave and (b) a controller capable of controlling the voltage or current applied to the electrode(s) by selecting a voltage value of the voltage within a range or by selecting a frequency of the alternating current within a range so as to treat a substance held in the apparatus.  The apparatus of Tanaka included the electrode(s) as claimed.  Applicant does not appear to dispute this finding.  Thus, the point of contention between the Office and Applicant is whether the apparatus of Tanaka included sufficient disclosure of a controller capable of selecting a voltage value of the voltage or selecting a frequency of the alternating current component to achieve the claimed effect of “to control a bonding state of moisture in the substance”.  The Office looks to the instant specification for details of how to achieve the assert control of a bonding state of moisture.  From reading the specification, esp. the passages at paragraphs [0043]-[0049], as well as paragraphs [0029]-[0032] and the examples in paragraphs [0086]-[0088], the effect of controlling a bonding state of moisture in the substance is achieved by applying an electromagnetic wave from the electrode(s) having either a potential gradient in the range of 0-2000 Vpp/cm (Vpp= peak-to-peak voltage) or an alternating frequency in the range of 0Hz to 1MHz.  Tanaka teaches (see English abstract) applying electromagnetic waves to a substance at a frequency of 10-150 kHz.  Tanaka additionally teaches (see last paragraph on page 2 of machine translation and first two paragraphs on page 3) that the apparatus included a controller that adjusted both the intensity of the potential difference as well as the frequency of the applied electromagnetic waves, and that the specific intensity and frequency should be selected depending upon the identity of the substance being treated.  Thus, the apparatus of Tanaka includes all of the structural elements of the instantly claimed invention.  The amendment to claim 1 is insufficient to structurally distinguish the invention from the structure taught by Tanaka.  
Claim Rejections - 35 USC § 112(a) - Enablement
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-12, 43-57, and 69-71 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for applying electromagnetic wave to a substance, does not reasonably provide enablement for the electromagnetic wave controlling a bonding state of moisture in the substance.  Further, the specification as filed fails to show that an electric field, magnetic field, electromagnetic field, sonic wave or ultrasonic wave (i.e. each species other than electromagnetic wave) was also capable of causing the claimed function of controlling a bonding state of moisture.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to use the invention commensurate in scope with these claims. 
In making any rejection under the doctrine of enablement, the Office acknowledges its duty to weigh factors as set forth in In re Wands.  See also MPEP § 2164.
(a) Using Electromagnetic Waves to Control the Bonding State of Moisture 
In the instant application, Applicant has asserted that the application of an electromagnetic wave results in changes in the bonding of moisture (water) present in a substance.  Applicant supports the conclusion of this change in bonding by showing bubbles aligning with the direction of the applied electromagnetic wave and that various foodstuffs do not decompose as readily after being treated by the electromagnetic wave (this relates to factor (F) of Wands, amount of direction provided by the inventor).  However, the evidence provided by Applicant has not shown that individual water molecules are subjected to any altered bonding (note that fig. 2B of the application is only conjecture), and has not shown that the result of lowered rate of decomposition of foodstuffs was a result of the electromagnetic wave having a biocidal impact on any microbes present in the foodstuffs.  Further, the arrangement of bubbles in lines (seen in fig. 3B of the application) does not mean that an alteration of bonding of water is achieved.  The specification is devoid of any details of the composition of the bubbles.  It is possible that the paramagnetic property of oxygen gas may be causing gas bubbles containing oxygen gas to align with the magnetic effects of the applied electromagnetic wave.  Thus, the evidence provided by Applicant is shown to have certain macroeffects on treated substances (aligning of bubbles in the substance and/or increased resistance to decomposition of foodstuffs).  However, these macroeffects are insufficient to support the assertion that the individual water molecules in the treated substance undergo a change in bonding state.  Additionally, factor (B) of the Wands test is important.  Applicant is asserting a new effect (change in bonding state of water) that is achieved by applying electromagnetic waves, which was known in the prior art.  The attempt to distinguish the invention by the effect, which was not known in the prior art shows that the nature of the invention requires a higher burden of proof than mere assertion.
(b) Using any of an electric field, a magnetic field, an electromagnetic field, a sonic wave or an ultrasonic wave To Control the Bonding State of Moisture
In the instant application, Applicant has demonstrated certain macroeffects on substances (see discussion in subparagraph (a)) occurred upon application of an electromagnetic wave to a substance.  However, the specification is devoid of any examples showing that the other options (i.e. an electric field, a magnetic field, an electromagnetic field, a sonic wave or an ultrasonic wave) for the energy applied by the electrode(s) were also capable of producing any effect on the substance, nor any evidence that these embodiments produced the same macroeffects (alignment of bubbles in the substance and/or increased resistance to decomposition of foodstuffs).  Thus, the specification as filed fails to include sufficient direction to show that one of an electric field, a magnetic field, an electromagnetic field, a sonic wave or an ultrasonic wave was capable of effecting the bonding state of water.  This rejection is also supported by Wands factor (G) in that Applicant failed to provide any working example using one of these types of energy to effect on a substance.  Additionally, factor (B) of the Wands test is important.  Applicant is asserting a new effect (change in bonding state of water) that is achieved by applying electromagnetic waves, which was known in the prior art.  The attempt to distinguish the invention by the effect, which was not known in the prior art shows that the nature of the invention requires a higher burden of proof than mere assertion.
(c) Per claim 2, control the at least one electrode for causing formation of pearl chain, a directional formation of water bonded state, a moisture bonded state, or a moisture activity of the moisture in the substance.
This ground of rejection is supported by factors (B) and (G) of Wands.  In a manner similar to above, Applicant is asserting a new effect that is achieved by applying electromagnetic waves, which was known in the prior art, and evidence of the new effect is either indirect or non-existent.   The specification does not show that the application of the electromagnetic waves resulted in any of the claimed effects.
(d) Per claim 3, control the at least one electrode for controlling an interfacial polarization, an interfacial tension, or an emulsion state between a moisture phase and another phase of the substance.
This ground of rejection is supported by factors (B) and (G) of Wands.  In a manner similar to above, Applicant is asserting a new effect that is achieved by applying electromagnetic waves, which was known in the prior art, and evidence of the new effect is either indirect or non-existent.   The specification does not show that the application of the electromagnetic waves resulted in any of the claimed effects.
Claim Rejections - 35 USC § 112(a) - Written Description
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 4 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  From a review of the specification as filed, no recitation relating to the state of a reactive oxygen species is found   This absence in the specification shows that Applicant did not possess the claimed invention at the time of filing.  There is no basis in the original specification that the controller was configured to control the at least one electrode for controlling a state of a reactive oxygen species.
Claim Rejections - 35 USC § 112(d)
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 10 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Although claim 1 states that the electrode may receive either an alternating current or a direct current component, the controller has been implicitly amended to recite that the applied energy to the electrode must receive alternating current (Vpp requires an alternating current and a direct current cannot have a frequency).  Therefore, claim 10 which further describes the direct current component (note that in claim 1, the electrode receives a direct current component or an alternating current component, not both) is implicitly excluded by the amendment to claim 1 requiring either a pulsing voltage or a frequency to be controlled by the controller.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-9, 11, 12, 43-45, 49, 51-53, 57, and 69-71 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tanaka (JP 2016-129672).
Tanaka teaches (see English abstract, last paragraph on page 2 of machine translation through second paragraph on page 3 thereof, figs. 1 and 2) an device comprising at least one electrode (0102, 0112) configured to receive a predetermined alternating current voltage and which directs an electromagnetic wave toward a substance to be treated and a controller configured to control the electromagnetic wave generated by the electrode(s) by selecting either the potential of the applied voltage or the frequency of the electromagnetic wave to be 10-150 kHz or both, and to match the generated electromagnetic wave to the substance to be treated.  
Although Tanaka fails to teach that the result of the applied electromagnetic wave was to control a bonding state of moisture in the substance, Tanaka teaches controlling the potential based upon the substance being treated and applying the electromagnetic wave at a frequency within the range of frequencies that the instant application discloses are capable of achieving the control of the bonding state of moisture.  Therefore, in absence of evidence to the contrary, because Tanaka teaches applying the same electromagnetic wave to the substance, the apparatus of Tanaka is considered to be inherently capable of the claimed effect.
Regarding claims 2-4, in absence of evidence to the contrary, because Tanaka teaches applying the same electromagnetic wave to the substance, the apparatus of Tanaka is considered to be inherently capable of the claimed effect.
Regarding claim 5, the controller of Tanaka also controlled the temperature of the oil, which was the atmosphere around the substance (food).  
Regarding claim 6, as can be seen in fig. 2, Tanaka teaches using a pair of electrodes, each electrode of the pair capable of directing an electromagnetic wave toward the substance.  The structure of Tanaka is identical to the claimed structure and also applies the same electromagnetic wave to the substance, such that one of ordinary skill in the art would have considered the apparatus of Tanaka as inherently achieving the effect of improved properties of the substance even after removal from the apparatus.
Regarding claim 7, the controller of Tanaka was capable of controlling the electric potential applied to the electrode.  The effect of “inducing an electric potential in an aggregation of water molecules in the bonded state to be the same” is considered to be inherently achieved by the apparatus of Tanaka because it contains the same structural elements and applies the same electromagnetic wave to the substance.
Regarding claim 8, the electrodes of Tanaka were capable of receiving any current, such as one or both of alternating current and direct current.
Regarding claim 9, as can be seen in fig. 2, Tanaka teaches using a pair of electrodes, each electrode of the pair capable of directing an electromagnetic wave toward the substance.  The controller of Tanaka controlled the applied potential for both electrodes.
Regarding claim 11, the substance to be treated of Tanaka included a solid (food to be cooked) and/or a liquid (the oil cooking medium).
Regarding claim 12, in absence of evidence to the contrary, because Tanaka teaches applying the same electromagnetic wave to the substance, the apparatus of Tanaka is considered to be inherently capable of the claimed effect.
Regarding claim 43, Tanaka teaches (see fig. 13, paragraph beginning “FIG. 13” on page 4 of the machine translation) using a feedback control on the frequency of the applied electromagnetic wave based upon a measured temperature.
Regarding claim 44, Tanaka teaches (see first two paragraphs on page 2 of the machine translation) setting the voltage and/or frequency of the electromagnetic wave depending upon the type of substance being treated.
Regarding claims 45 and 49, Tanaka teaches (see last paragraph on page 3 of the machine translation) the output control means (i.e. the controller) receiving information from an oxidation degree sensor, which is an external source.  The oxidation degree measured by the sensor is a “substance state” as claimed.
Regarding claim 51, Tanaka teaches (see second paragraph on page 10 of the machine translation) using an L-shaped electrode.  
Regarding claims 52 and 53, as noted above, Tanaka teaches using two identical and opposing electrodes.
Regarding claim 57, as can be seen in fig. 2, Tanaka teaches using a pair of electrodes, each electrode of the pair capable of directing an electromagnetic wave toward the substance.  The controller of Tanaka controlled the applied potential for both electrodes.
Regarding claims 69 and 71, the limitations of these claims further limit the material being treated by the apparatus.  Per MPEP § 2115, such recitations are not given patentable weight.  
Regarding claim 70, the apparatus of Tanaka was used in a food service field.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 47, 48, 50, 55, and 56 are rejected under 35 U.S.C. 103 as being unpatentable over Tanaka (JP 2016-129672).
Regarding claims 47 and 56, it is well settled law that modification of a prior art device to be portable is prima facie obvious.  See MPEP § 2144.04.V.A.  Further, the Office takes Official Notice that a battery is a well-known power source for portable devices.  Therefore, when making the device of Tanaka portable, it would have been obvious to one of ordinary skill in the art to have also provided a portable power supply, such as a battery. 
Regarding claim 48, it would have been obvious to one of ordinary skill in the art at the time of filing to have adapted the controller of Tanaka to additionally receive input commands from a remote source, such as a server, to permit a user to control the operation of the apparatus from a location apart from the location of the apparatus.  
Regarding claim 50, it would have been obvious to one of ordinary skill in the art at the time of filing to have adapted the controller of Tanaka to additionally receive input commands from a user through a user interface, such as by permitting a user to input the type of food to be treated in the apparatus.
Regarding claim 55, Tanaka teaches using the electrode(s) and controller for treatment of food within an oil fryer.  It would have been obvious to one of ordinary skill in the art at the time of filing to have adapted the apparatus of Tanaka for use with existing oil fryers such as those used in food service, to permit easier sale of the device as an upgrade unit that attached to an existing fryer rather than a standalone unit to reduce the costs to a restaurant owner.  
Claim 46 is rejected under 35 U.S.C. 103 as being unpatentable over Tanaka (JP 2016-129672) in view of Jung (WO 2017/179752).
Tanaka fails to teach that the source of power for applying the potential to the electrode(s) included a converter, such as a DC-DC, DC-AC, AC-DC, or AC-AC converter.
Jung teaches (see abstract, fig. 2, and paragraph after the gap on page 5 of the machine translation) a similar device for applying electromagnetic waves to foodstuffs for preservation, wherein the device utilized conventional AC power, and included an AC-DC converter to transform the AC power into the necessary DC power for feeding the frequency wave generator.  
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to have included a conventional AC-DC converter as taught by Jung for transforming the widely available AC power (e.g. the type of electricity power grids use) into the DC power needed by the wave generator for applying power to the electrode for generating the electromagnetic wave.
Claim 54 is rejected under 35 U.S.C. 103 as being unpatentable over Tanaka (JP 2016-129672) in view of Grega (US 2014/0064712).
Tanaka fails to teach that the first and second electrodes were made from different materials.
Grega teaches (see abstract, paragraphs [0059], [0060], and [0072]) a similar device for applying electromagnetic waves to a substance, wherein the device included two opposing electrodes for applying the electromagnetic waves, wherein the first electrode and the second electrode were made of different materials.  The use of the different materials permitted targeted interactions with the material being treated.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to have utilized the mismatch in electrodes materials taught by Grega for the electrodes of Tanaka for the purpose of permitting targeted interactions with the material being treated as taught by Grega.  
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HARRY D WILKINS III whose telephone number is (571)272-1251. The examiner can normally be reached M-F 9:30am -6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Lin can be reached on 571-272-8902. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HARRY D WILKINS III/Primary Examiner, Art Unit 1794